Judgment and order reversed on the law, with costs, and complaint dismissed, with costs. While plaintiff’s arrest was illegal, the appellants were not responsible for it. (Vittorio v. St. Regis Paper Co., 239 N. Y. 148.) While the issuance of the warrant was sufficient to form a basis for the action for malicious prosecution (Halberstadt v. New York Life Ins. Co., 194 N. Y. 1), it clearly appears from the evidence that the criminal proceeding was terminated by agreement of the parties prior to the commencement of this action, and for this reason the action for malicious prosecution will not lie. Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.